J-S48014-14

NON-PRECEDENTIAL DECISION             SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,             : IN THE SUPERIOR COURT OF
                                          :      PENNSYLVANIA
                   Appellee,              :
                                          :
             v.                           :
                                          :
DARRELL DUPREE DIXON,                     :
                                          :
                   Appellant              : No. 1093 MDA 2013

             Appeal from the Judgment of Sentence May 23, 2013,
                  Court of Common Pleas, Schuylkill County,
               Criminal Division at No. CP-54-CR-0001358-2012

BEFORE: DONOHUE, JENKINS and PLATT*, JJ.

MEMORANDUM BY DONOHUE, J.:                         FILED AUGUST 01, 2014

                                                                 y 23, 2013

judgment of sentence entered by the Schuylkill County Court of Common

Pleas. Upon finding the sole issue he raises for our review to be waived, we

dismiss the appeal.

        The trial court provided the following summary of the facts of the

case:

             Testimony at trial established that on August 23,

             robbed by Juan Cooke. After threatening to shoot
             the bank personnel, (Cooke does not appear to have
             actually had a gun) he required them to fill two bags
             with cash and ran out the front door. Cooke ran
             across the street and through a passageway between
             two houses immediately across the street from the
             bank.    That passageway led to an alley where
             [Dixon] was waiting in a van. [Dixon] then drove
             Cooke out of town and onto I-81 heading south.




*Retired Senior Judge assigned to the Superior Court.
J-S48014-14


          Russell Maurer, who lives across the street from the
          bank, was returning home and on the deck at the
          back of his house when he saw a silver-blue van
          coming fast down the alley behind his house. It
          stopped behind his neighbo
          quickly backed up and pulled alongside the garage.
          He then heard a noise between his and his

          wearing a big heavy jacket and carrying a sack.
          Because of the sack, Mr. Maurer assumed there had
          been a bank robbery, and he immediately went to
          the bank and reported what he had seen.


          put out an alert for the van on I-81, and it was
          quickly spotted heading south. Trooper Kyle Kutz
          was the first to spot the vehicle. He pulled alongside

          inside. He identified [Dixon] as the one driving the
          van and observed that the passenger seat was
          reclined and the passenger was attempting to hide
          his face. Trooper Kutz dropped back behind the van,
          which was traveling 60-65 mph, and called for
          assistance.

          They passed another trooper at the Dauphin
          County/Lebanon County line, and Trooper Kutz then
          activated his lights and siren at Exit 80. The van
          slowed like it was going to stop on the off-ramp
          where there were two or three cars ahead of it
          waiting for a red light. Suddenly, the van went
          around the stopped vehicles, across the road and
          back onto I-81 south, accelerating quickly to over
          110 mph.

          With other state police cars now behind him, Trooper
          Kutz chased the van for 5.5 miles through heavy
          traffic, cutting in and out of lanes until the van
          crashed while attempting to make a pass on the

          when apprehended.    More than $17,000 was
          recovered from the van, including marked bait




                                  -2-
J-S48014-14


          money which the tellers had placed in the bags that
          Cooke gave them.

          After Dixon was medically cleared at the hospital
          where he had been taken for treatment of some
          injuries, Trooper Robin drove him to the Reedsville
          barracks where he was given his Miranda rights and
          interviewed by Troopers Robin and Walasavage.

          They testified that Dixon gave them an oral
          statement first and then was asked to put it in
          writing, which he did. In his oral statement, Dixon
          told them that Cooke had called him that morning
          and offered to pay him $1,000 for a ride to Tremont
          but did not say why. Dixon borrowed a van and
          drove Cooke to Tremont. They passed the bank,
          went around the block and back down the main
          street where Dixon dropped off Cooke. Dixon drove
          around to a back, dirt alley. Shortly thereafter,
          Cooke came running across a lot and got into the
          van. They left Tremont and went south on I-81
          toward Harrisburg.

          Dixon described an officer pulling alongside and
          asking him to roll down the window. He complied.
          He said he thought about stopping but did not, nor
          did he stop when another police car got behind him
          and their lights and sirens were activated.

          Instead, he said he used his cell phone to call his
          mother to let her know what was going on. He said
          that he was trying to stop on the grass median when
          he crashed.

          His written statement, which was read in court by
          one of the officers, was basically the same but with
          less detail.

          [Dixon] testified that Cooke called him around 8 a.m.
          and asked for a ride and offered money for gas.
          Cooke had a jacket over his arm when they met that
          morning. He told Dixon to drive north on I-81 to the
          Tremont exit.



                                  -3-
J-S48014-14



              According to Dixon, Cooke never told him why he
              was going to Tremont. Once they got there, Cooke
              told him to drive around the block and then drop him
              off. He said that he could not find a place to park, so
              he went behind the houses.         Cooke then came
              through an alleyway between two houses and got in
              the van. He said that Cooke was not running and
              was not carrying anything. Cooke directed how to
              get back on I-81, and they headed south.

              Dixon acknowledged that the police wanted him to
              pull over, but he said that he had been stopped four
              times in the last month due to profiling.         He
              acknowledged weaving in and out of traffic but
              denied traveling at 110 mph. He claimed to have
              been trying to pull over in the median when the
              vehicle crashed. He further denied ever seeing any
              money.

Trial Court Opinion, 7/22/13, at 5-8.

       Following trial, the jury convicted Dixon of criminal conspiracy, robbery

threatening serious bodily injury, robbery of a financial institution, theft by

unlawful taking, receiving stolen property, and fleeing or attempting to elude

police.1    The trial court found him guilty of careless driving and reckless

driving.2

       On May 23, 2013, the trial court sentenced Dixon to an aggregate

term of five to ten years of imprisonment, plus costs and fees. Dixon did not

file a post-sentence motion. He filed a timely notice of appeal on June 17,

2013, and thereafter complied with

1
    18 Pa.C.S.A. §§ 903(c), 3701(a)(1)(iii), (vi), 3921(a), 3925(a); 75
Pa.C.S.A. § 3733(a).
2
    75 Pa.C.S.A. §§ 3714(a), 3736(a).


                                       -4-
J-S48014-14


statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b)



                                                                         ficient



      Dixon raises a challenge to the sufficiency of the evidence to convict

him. In his 1925(b) statement, however, the only issue Dixon raised that

comes reasonably close to



Statement, 7/15/13, at ¶ 5. Assuming that we are correct that he intended

for this issue to raise a challenge to the sufficiency of the evidence, it is

insufficient to preserve it for appeal. As this Court has previously held:

            In order to preserve a challenge to the sufficiency of

            statement must state with specificity the element or
            elements upon which the appellant alleges that the
            evidence was insufficient. Such specificity is of
            particular importance in cases where, as here, the
            appellant was convicted of multiple crimes each of
            which contains numerous elements that the
            Commonwealth must prove beyond a reasonable
            doubt.

Commonwealth v. Garland, 63 A.3d 339, 344 (Pa. Super. 2013) (internal

citations omitted). Failure to properly preserve a sufficiency claim results in

its waiver on appeal. Id.

                                                gument in his appellate brief

reveals that he does not include citations to any authority in support of his




                                     -5-
J-S48014-14


sufficiency claim. Therefore, the issue is waived on that basis as well. See

Pa.R.A.P. 2119(a), (b); see also Commonwealth v. Kearney, 92 A.3d 51,



citation to pertinent authority results in waiver of the issue raised on

appeal).



appeal.

     Appeal dismissed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/1/2014




                                   -6-